Title: From Thomas Jefferson to Edmund Randolph, 20 September 1785
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Paris Sep. 20. 1785.

Being in your debt for ten volumes of Buffon, I have endeavored to find something that would be agreeable to you to receive in return. I therefore send you by way of Havre a dictionary of law Natural and municipal in 13. vols. 4to. called le Code de l’humanite. It is published by Felice, but written by him and several other authors of established reputation. It is an excellent work. I do not mean to say that it answers fully to it’s title. That would have required fifty times the volume. It wants many articles which the title would induce us to seek in it. But the articles of which it does treat are well written. It is better than the voluminous dictionnaire diplomatique, and better also than the same branch of the Encyclopedie methodique. There has been nothing published here since I came of extraordinary merit. The Encyclopedie methodique which is coming out from time to time must be excepted from this. It is to be had at two guineas less than the subscription price. I shall be happy to send you any thing in this way which you may desire. French books are to be bought here for two thirds of what they can in England. English and Greek and Latin authors cost from 25. to 50. pr. cent more here than in England.
I received some time ago a letter from Messrs. Hay and Buchanan as directors of the publick buildings desiring I would have plans drawn for our public buildings and in the first place for the Capitol. I did not receive their letter till within a month of the time they had fixed on for receiving the drawings. Nevertheless I engaged an excellent architect to comply with their desire. It has taken much time to accomodate the External adopted, to the internal arrangement necessary for the three branches of government. However it is effected, on a plan which with a great deal of beauty and convenience within, unites an external form on the most perfect model of antiquity now existing. This is the Maison quarrée of Nismes built by Caius and Lucius Caesar and repaired  by Louis XIV. which in the opinion of all who have seen it yeilds in beauty to no peice of architecture on earth. The gentlemen inclosed me a plan of which they had thought. The one preparing here will be more convenient, give more room, and cost but two thirds of that: and as a peice of architecture, doing honour to our country, will leave nothing to be desired. The plans will be ready soon. But two days ago I received a letter from Virginia informing me the first brick of the Capitol would be laid within a few days. This mortifies me extremely. The delay of this summer would have been amply repaid by the superiority and œconomy of the plan preparing here. Is it impossible to stop the work where it is? You will gain money by losing what is done, and general approbation instead of occasioning a regret which will endure as long as your building does. How is a taste for a chaste and good style of building to be formed in our countrymen unless we seize all occasions which the erection of public buildings offers, of presenting to them models for their imitation? Do, my dear Sir, exert your influence to stay the further progress of the work till you can receive these plans. You will only lose the price of laying what bricks are already laid, and of taking part of them asunder. They will do again for the inner walls. A plan for a prison will be sent at the same time.
Mazzei is here and in pressing distress for money. I have helped him as far as I have been able, but particular circumstances put it out of my power to do more. He is looking with anxiety to the arrival of every vessel in hopes of relief through your means. If he does not receive it soon it is difficult to foresee his fate.
The quiet which Europe enjoys at present leaves nothing to communicate to you in the political way. The Emperor and Dutch still differ about the quantum of money to be paid by the latter, they know not for what. Perhaps their internal convulsion will hasten them to a decision. France is improving her navy as if she was already in a naval war: yet I see no immediate prospect of her having occasion for it. England is not likely to offer war to any nation, unless perhaps to ours. This would cost us our whole shipping: but in every other respect we might flatter ourselves with success. But the most succesful war seldom pays for its losses. I shall be glad to hear from you when convenient & am with much esteem Dr. Sir Your friend & servant,

Th: Jefferson


P.S. Mazzei having desired me to write to Mr. Adams on the subject of the inclosed letter, has further desired me to transmit the letter to you.

 